Court of Appeals, State of Michigan

                                               ORDER
                                                                             Jane M. Beckering
People of MI v Jawone Laquan Watkins                                           Presiding Judge

Docket No.    337453                                                         Michael J. Kelly

LC No.         15-038337-FC                                                  Colleen A. O'Brien
                                                                               Judges


               The Court orders that the June 26, 2018· opinion is hereby AMEND ED. The opinion
contained the following clerical error: the signature block incorrectly listed Judge Stephen L. Borrello
as a panel member. The correct signature block is:

              Isl Jane M. Beckering
              Isl Michael J. Kelly
              Isl Colleen A. O'Brien

               In all other respects, the June 26, 2018 opinion remains unchanged .




                         A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                  JUN 2 6 2018                 ~tl).'?~ o,
                                        Date                                 Chie~ ~